Title: To John Adams from Charles Storer, 13 September 1783
From: Storer, Charles
To: Adams, John


          Sir,
            London. 13th. septemr: 1783.
          By Mr: Thaxter I ought in duty to have written you, and, not having done it, I fear you may be inclined to lay some neglect to my Charge. I have only to say in apology that our time, from our arrival to Mr: Thaxter’s departure, was constantly employed—and I hope to his satisfaction, as that was our object here.—
          My motive in writing to you is particular. I have acknowledgements to make for many kindnesses and Civilities. If in any measure I have been happy enough to have rendered you some service in return, the reflection will be abundantly satisfactory. I was young to be indulged with your Confidence; but was not insensible of the honor conferred upon me—and hope I have not merited your disapprobation: If, on the contrary, I may have imbibed any patriotic Sentiments, or obtained any little insight into the field of Politics & Negotiation, the Credit they may hereafter gain me shall be ever accompanied, Sir, with a gratefull remembrance of your late Indulgence.—
          Enclosed I take the liberty to send you a few peices of Massachusetts & New-York Newspapers, which perhaps you may not have seen. They contain some Instructions to Representatives, & Resolves.—
          Port-Rosaway in Nova-Scotia seems to have become the Asylum of the Refugees. ’Tis said 30,000 have embarked from NYork for that place, & many are going from this Kingdom to settle there. They talk of their having carried a million & an half of property with them—much more than they are worth, I imagine— The Government here are about giving them every Encouragement, & Bounties; so that ’tis said they must soon outrival the New-England States— Too feeble attempts of miserable men!—
          Some British Merchants have recd. letters from their old Correspondents in America, who write that they were able at the Commencement of the war to pay their debts—but that the war had so reduced them, that they could now pay only their Principal: And it has been said that the Merchants were going to remit their Interest money.— Mr: Hartley, I am told, arrived in Town last Evening, with our Definitive Treaty, & I hear your idea has been adopted, vizt. the re-signing the Provisional Treaty.—
          Mr: Fitch & family, whom I saw yesterday, desire their respectfull Compts: to you & Master John, to which I would beg leave to add mine, and to assure you I shall be ever ready & happy to receive any Commands you may please to honor me with.
          I have the honor to be, Sir, / Your Oblig’d, humle: servt:
          Chas: Storer.
         